 1                                                                          FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
 2
 3
                                                                   Feb 27, 2020
                                                                       SEAN F. MCAVOY, CLERK

 4
 5                        UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 TRI-CITY RAILROAD COMPANY,                       No. 2:19-cv-00045-SAB
 9 LLC, a Washington limited liability
10 company,
11        Plaintiff,                                ORDER DENYING
12        v.                                        PLAINTIFF’S MOTION FOR
13 PREFERRED FREEZER SERVICES OF                    PARTIAL SUMMARY
14 RICHLAND, LLC, a Delaware limited                JUDGMENT
15 liability company
16        Defendant.
17
18        Before the Court is Plaintiff’s Motion for Partial Summary Judgment
19 Against Defendant Preferred Freezer Services of Richland, LLC, ECF No. 38. The
20 motion was heard without oral argument. Plaintiff is represented by Nicholas D.
21 Kovarik, Whitny L. Norton and Ryan W. Reynolds. Defendant is represented by
22 Mark B. Tuvim and John J. Hutson.
23                                 Background Summary
24         Plaintiff Tri-City Railroad entered into a “Rail Service Management and
25 Track Use Agreement” with Defendant Preferred Freezer Services of Richland.
26 Plaintiff alleges the contract gives it exclusive use right of certain railroad tracks
27 and asserts Defendant separately leased these tracks to Lamb Weston and others.
28 Defendant argues that Plaintiff breached the contract and is bringing a breach of

      ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
      JUDGMENT ~ 1
 1 contract counterclaim.
 2           Plaintiff now moves for partial summary judgment, seeking an Order from
 3 this Court that pursuant to the 2016 Rail Service Management and Track Use
 4 Agreement, Plaintiff was granted the exclusive right to manage and operate the rail
 5 activities at Defendant’s Richland Facility.
 6                2016 Rail Service Management and Track Use Agreement
 7           In 2015, Defendant built a new freezer warehouse facility near Richland,
 8 Washington, which included a railyard. The railyard was connected to tracks
 9 owned by the Port of Benton and the City of Richland.1 Around this time, Plaintiff
10 and Defendant entered into an agreement in which Plaintiff provided all the
11 switching services for Defendant; in return, Defendant would not pay for the
12 service, but it granted exclusive right to Plaintiff to Defendant’s tracks. That initial
13 agreement was modified, and the parties entered into the 2016 Rail Service
14 Management and Track Use Agreement. ECF No. 1, Ex. 1.
15           The 2016 Agreement provided:
16
             3. Duties of TCRY. TCRY agrees to manage and control the rail
17           function at PREFERRED’s new facility, including the movement of
18           all railcars, securing railcars for loading, and the associated
             administrative services for freight rail movement, pursuant to the
19           following terms:
20                   a. TCRY will manage and control the rail activities on a
             twenty-four hour, seven-day per week basis.
21                   b. TCRY will switch and spot railcars at the facility loading
22           doors in accordance with the then current service schedule in place
             between the PARTIES.
23                   c. TCRY will manage and control the railcar activity at the
24           facility for all inbound and outbound railcars coming to and from the
             facility. TCRY will use its best efforts to achieve an efficient rail
25
26
     1
         The City of Richland owned about a mile of track between the Port of Benton
27
     track and the site of the new facility. The railyard had one track that connected to
28
     the City of Richland track, which branched into four spurs.
         ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
         JUDGMENT ~ 2
 1        operation on the tracks for PREFERRED’s loading and unloading of
 2        the railcars whether the railcars are owned by UPRR, BNSF, CRYX,
          or others.
 3               d. TCRY will manage and inspect PREFERRED’s tracks and
 4        provide routine maintenance of the tracks. TCRY is not responsible
          for repairs or improvements to the tracks.
 5               e. TCRY will order all railcars from UPRR and BNSF, based
 6        on the weekly loading forecast provided by PERFERRED.
                 f. TCRY will use its best effort working with all railcar owners
 7        so that PREFERRED has clean and mechanically sound railcars for
 8        loading.

 9        4. Duties of PREFERRED. PREFERRED agrees that TCRY will
10        manage and control the rail function at PREFERRED’s new facility,
          including the movement of all railcars, securing railcars for loading,
11        and the associated administrative services for freight rail movement.
12              a. PREFERRED grants TCRY exclusive use of the tracks.
                b. PREFERRED grants TCRY access to the tracks on a twenty-
13        four hour, seven-day per week basis.
14              c. PERFERRED will provide TCRY a minimum twelve hour
          advance notice for any change in the service schedule in place
15        between the PARTIES.
16              d. PREFERRED will provide a weekly loading forecast to
          TCRY on or before 5 PM each Wednesday two weeks prior to the
17        week it is requesting receipt of the railcars.
18                                  Motion Standard
19        Summary judgment is appropriate “if the movant shows that there is no
20 genuine dispute as to any material fact and the movant is entitled to judgment as a
21 matter of law.” Fed. R. Civ. P. 56(a). There is no genuine issue for trial unless
22 there is sufficient evidence favoring the non-moving party for a jury to return a
23 verdict in that party’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250
24 (1986). The moving party has the initial burden of showing the absence of a
25 genuine issue of fact for trial. Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986).
26 If the moving party meets its initial burden, the non-moving party must go beyond
27 the pleadings and “set forth specific facts showing that there is a genuine issue for
28 trial.” Anderson, 477 U.S. at 248.

      ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
      JUDGMENT ~ 3
 1         In addition to showing there are no questions of material fact, the moving
 2 party must also show it is entitled to judgment as a matter of law. Smith v. Univ. of
 3 Wash. Law Sch., 233 F.3d 1188, 1193 (9th Cir. 2000). The moving party is entitled
 4 to judgment as a matter of law when the non-moving party fails to make a
 5 sufficient showing on an essential element of a claim on which the non-moving
 6 party has the burden of proof. Celotex, 477 U.S. at 323. The non-moving party
 7 cannot rely on conclusory allegations alone to create an issue of material fact.
 8 Hansen v. United States, 7 F.3d 137, 138 (9th Cir. 1993).
 9         When considering a motion for summary judgment, a court may neither
10 weigh the evidence nor assess credibility; instead, “the evidence of the non-movant
11 is to be believed, and all justifiable inferences are to be drawn in his favor.”
12 Anderson, 477 U.S. at 255.
13         In the contract interpretation context, summary judgment is improper if the
14 parties’ written contract, viewed in light of the parties’ other objective
15 manifestations, has two or more reasonable but competing meanings. Diamond B.
16 Constructors, Inc. v. Granite Falls Sch. Dist., 117 Wash.App 157, 161 (2003).
17 2016.
18                                         Analysis
19         Here, there is no dispute that the 2016 Agreement grants Plaintiff exclusive
20 use of Defendant’s tracks. Instead, the parties disagree about what that means.
21 Plaintiff asks the Court to find that the 2016 Agreement grants it the exclusive
22 right to manage and operate the rail activities at Defendant’s Richland Facility.
23 Defendant argues that the 2016 Agreement gives Plaintiff the right to use the tracks
24 in the process of servicing its need, to the exclusion of third parties—but not to the
25 exclusion of Defendant itself.
26         Plaintiff’s interpretation may be correct, but it is not clear from the four
27 corners of the contract that this is so. The contract gives it the exclusive right to use
28 Defendant’s tracks, but that does not necessarily mean that it has exclusive right to

      ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
      JUDGMENT ~ 4
 1 manage and operate the rail activities at Defendant’s Richland Facility. On the
 2 other hand, Defendant’s interpretation may be correct, but it is not clear from the
 3 four corners of the contract that this is so. As such, summary judgment is not
 4 appropriate.
 5        Accordingly, IT IS HEREBY ORDERED:
 6        1.      Plaintiff’s Motion for Partial Summary Judgment, ECF No. 38, is
 7 DENIED.
 8        IT IS SO ORDERED. The Clerk of Court is directed to enter this Order
 9 and forward copies to counsel.
10        DATED this 27th day of February 2020.
11
12
13
14
15
                                      Stanley A. Bastian
16
                                  United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER DENYING PLAINTIFF’S MOTION FOR PARTIAL SUMMARY
      JUDGMENT ~ 5
